DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 04/05/2019.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because fig 7A-7B and fig 8 show boxes that should be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (20170358403)

Regarding claim 17. Zhou teaches a hybrid switch assembly [device of fig 10] for use in a circuit interrupter [i.e. interrupter of fig 10], the hybrid switch assembly comprising: an input; an output [input/output of fig 9]; 
separable contacts electrically [42/46] connected between the input and the output; 
[see 40/44] structured to move to separate the separable contacts; 
a trigger switch [204] disposed in a path of the moveable arm and structured to be actuated when the moveable arm moves to separate the separable contacts; 
and a solid state switching circuit [160] electrically connected between the input and the output and in parallel with the separable contacts, wherein the solid state switching circuit is structured to turn on for a predetermined amount of time after the separable contacts separate [see fig 11A, IGBT are switch ON after main contacts are switch-open], 
and wherein the solid state switching circuit includes a trigger circuit [100] structured to wait a predetermined delay [delay before IGBT is ON shown fig 11A] after the trigger switch is actuated before causing the solid state switching circuit to turn on.  
Regarding claim 18. Zhou teaches the hybrid switch assembly of claim 17, further comprising: a clinch joint [220] electrically connected to the solid state switching circuit and being disposed in a path of the moveable arm, 
wherein during a first stage of movement of the moveable arm, the moveable arm is in contact with the clinch joint and an electrical path is formed between -18-17-CCB-902 the solid state switching circuit and the output via the clinch joint and the moveable arm, and wherein during a second stage of movement of the moveable arm, the moveable arm separates from the clinch joint and the electrical path between the solid state switching circuit and the output is broken [¶66-¶68].  

[170/172], wherein turning on the solid state switching elements causes the solid state switching circuit to turn on and allow current to flow through it between the input and the output and turning off the solid state switching elements causes the solid state switching circuit to turn off and prevent current from flowing through it between the input and the output [implied in flow chart of fig 11A].   

Regarding claim 20. Zhou teaches the hybrid switch assembly of claim 19, wherein the solid state switching elements are insulated-gate bipolar transistors [¶58].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-12 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (20170358403 and hereinafter as Bill) in view of Cyuzawa et al. (20120099236)
[assembly of fig 8] for use in a circuit interrupter [i.e. interrupter of fig 10], the hybrid switch assembly comprising: an input; an output [input/output of fig 9]; 
separable contacts electrically connected between the input and the output [42/46]; 
a solid state switching circuit [160] electrically connected between the input and the output and in parallel with the separable contacts; 
wherein the solid state switching circuit is structured to turn on and allow current to flow through it between the input and the output for a predetermined amount of time after the separable contacts separate [see fig 11A, IGBT are switch ON after main contacts are switch-open].  
However, Zhou does not explicitly mention a power device comprising: a fuse electrically connected in series with the solid state switching circuit.
Cyuzawa teaches a fuse electrically connected in series with the solid state switching circuit [fig 1, 55].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou power device to a similar configuration as Cyuzawa power device because a fuse have an affordable means of protection and in which does not require maintenance.

 [see 40/44].  

Regarding claim 4. Zhou as modified teaches the hybrid switch assembly of claim 3, further comprising: a trigger switch [204] disposed in a path of the moveable arm and structured to be actuated when the moveable arm moves to separate the separable contacts [¶59 Zhou].  

Regarding claim 8. Zhou as modified teaches the hybrid switch assembly of claim 3, further comprising: a clinch joint [220] electrically connected to the solid state switching circuit and being disposed in a path of the moveable arm, 
wherein during a first stage of movement of the moveable arm, the moveable arm is in contact with the clinch joint and an electrical path is formed between the solid state switching circuit and the output via the clinch joint and the moveable arm, and wherein during a second stage of movement of the moveable arm, the moveable arm separates from the clinch joint and the electrical path between the solid state switching circuit and the output is broken [¶66-¶68].  

Regarding claim 9. Zhou as modified teaches the hybrid switch assembly of claim 1, wherein the solid state switching circuit includes a power supply circuit structured to receive power from an arc [¶50] created by separating the separable [¶3 alludes to DC voltage] for use by the solid state switching circuit.  

Regarding claim 10. Zhou as modified teaches the hybrid switch assembly of claim 9, wherein the power supply circuit includes at least one capacitive divider and at least one resistive divider [capacitive divider between 170/172 and resistive divider 170/172].  

Regarding claim 11. Zhou as modified teaches the hybrid switch assembly of claim 1, wherein the solid state switching circuit includes a main circuit [162] including a number of solid state switching elements [170/172], wherein turning on the solid state switching elements causes the solid state switching circuit to turn on and allow current to flow through it between the input and the -16-17-CCB-902 output and turning off the solid state switching elements causes the solid state switching circuit to turn off and prevent current from flowing through it between the input and the output [implied in flow chart of fig 11A].  

Regarding claim 12. Zhou as modified teaches the hybrid switch assembly of claim 11, wherein the solid state switching elements are insulated-gate bipolar transistors [¶58].  

[i.e. interrupter of fig 10] comprising: 
a line side structured to electrically connect to a power source [¶52]; a load side structured to electrically connect to a load [¶52]; 
a hybrid switch assembly [assembly of fig 8] electrically connected between the line side and the load side, the hybrid switch assembly including: 
an input electrically coupled to the line side [-]; an output electrically coupled to the load side [+]; separable contacts [42/46] electrically connected between the input and the output; 
a solid state switching circuit [160] electrically connected between the input and the output and in parallel with the separable contacts; 
wherein the solid state switching circuit is structured to turn on and allow current to flow through it between the input and the output for a predetermined amount of time after the separable contacts separate [see fig 11A, IGBT are switch ON after main contacts are switch-open]; 
an operating mechanism structured to open the separable contacts [14, ¶51]; 
and an electronic trip unit [100] structured to detect a fault [¶53, overcurrent condition] in power flowing through the circuit interrupter and cause the operating mechanism to open the separable contacts in response to detecting the fault.  

Cyuzawa teaches -17-17-CCB-902a fuse electrically connected in series with the solid state switching circuit [fig 1, 55].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou power device to a similar configuration as Cyuzawa power device because a fuse have an affordable means of protection and in which does not require maintenance.


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Cyuzawa et al. and further in view of Magnusson et al. (20150222111 and hereinafter as Mag)
Regarding claim 2. Zhou as modified teaches the hybrid switch assembly of claim 1. 
However, Zhou as modified does not explicitly mention a circuit further comprising a current limiting inductor electrically connected between the input and the solid state switching circuit.  
Mag teaches a circuit further comprising a current limiting inductor electrically connected between the input and the solid state switching circuit [9].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou power device to a similar [¶6 Mag].


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Cyuzawa et al. and further in view of Vangool et al. (20140168830 and hereinafter as Van)
Regarding claim 13. Zhou as modified teaches the hybrid switch assembly of claim 11. 
However, Zhou as modified does not explicitly mention wherein the main circuit includes a metal oxide varistor (MOV) circuit having a number of MOVs electrically connected between an input and an output of the solid state switching circuit. 
Van teaches wherein the main circuit includes a metal oxide varistor (MOV) circuit having a number of MOVs electrically connected between an input and an output of the solid state switching circuit [¶45]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou power device to a similar configuration as Van power device in order to have a circuit that compensates elements in circuits either to provide optimal operating conditions or to protect against excessive 


Allowable Subject Matter
Claims 5-7 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839